Citation Nr: 1622870	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  07-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated at 20 percent prior to March 4, 2014, and 40 percent thereafter for functional impairment of the lumbar spine, and assigned a separate 20 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of the left lower extremity from March 4, 2014.  

2.  Entitlement to an increased rating for a left knee disability, rated at 10 percent for arthritis prior to December 14, 2009, 100 percent for total knee replacement from December 14, 2009, through January 2011, and 30 percent thereafter for residuals of a total knee replacement.  

3.  Entitlement to an increased rating for a right knee disability, rated at 10 percent for arthritis prior to March 21, 2011, 100 percent for total knee replacement from March 21, 2011, through April 2012, and 30 percent thereafter for residuals of a total knee replacement.  

4.  Entitlement to an increased rating for a psychiatric disability, rated at 10 percent prior to October 5, 2010, 50 percent from October 5, 2010, to March 17, 2014, and 70 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities prior to February 1, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1972.

This appeal came before the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2010; a transcript of the hearing is of record.  When this case was most recently before the Board in April 2013, it was remanded for additional development.  In an October 2014 Decision Review Officer decision, the RO granted a TDIU effective February 1, 2011.  However, because the issue of entitlement to a TDIU is part of the Veteran's August 2008 increased rating claims on appeal (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the TDIU award represented only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU during the appeal period prior February 1, 2011, is currently in appellate status.  The Board has characterized the TDIU issue on appeal accordingly.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Prior to March 4, 2014, forward flexion of the lumbar spine was not limited to 30 degrees or less, and there were no incapacitating episodes requiring bedrest prescribed by a physician; on or after March 4, 2014, the low back disability has not resulted in unfavorable ankylosis. 
 
2.  No significant radiculopathy of the right lower extremity was present prior to October 7, 2013; the right lower extremity radiculopathy present from October 7, 2013, to March 4, 2014, more nearly approximated mild than moderate; the radiculopathy present from March 4, 2014, has more nearly approximated moderate than moderately severe.

3.  No significant radiculopathy of the left lower extremity was present prior to October 7, 2013, and the left lower extremity radiculopathy present on and after October 7, 2013, has more nearly approximated mild than moderate.

4.  During the period prior to December 14, 2009, the left knee disability was manifested by frequent locking with joint effusion; it was not manifested by limitation of flexion to less than 60 degrees, limitation of extension to more than 7 degrees, instability or recurrent subluxation, or impairment of the tibia and fibula during this period; from February 1, 2011, the status-post knee replacement has not resulted in severe pain or weakness, ankylosis, limitation of extension, loose motion requiring use of a brace, or instability or recurrent subluxation.  

5.  During the period prior to March 21, 2011, the right knee disability was manifested by frequent episodes of locking with joint effusion; it was not manifested by limitation of flexion to less than 60 degrees, any limitation of extension, instability or recurrent subluxation, or impairment of the tibia and fibula prior to March 21, 2011; from May 1, 2012, the status-post knee replacement has not resulted in severe pain or weakness, ankylosis, limitation of extension, loose motion requiring use of a brace, or instability or recurrent subluxation.  

6.  Prior to October 5, 2010, the social and occupational impairment from the psychiatric disability most nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

7.  From October 5, 2010, to March 17, 2014, the social and occupational impairment from the psychiatric disability most nearly approximated reduced reliability and productivity.  

8.  From March 18, 2014, the social and occupational impairment from the psychiatric disability has most nearly approximated deficiencies in most areas.  

9.  The service-connected disabilities were not sufficient by themselves to render the Veteran unemployable prior to February 1, 2011.  



CONCLUSIONS OF LAW

1.  The low back disability warrants a rating of 10 percent prior to March 4, 2014, and a rating of 40 percent from March 4, 2014, for functional impairment of the spine; radiculopathy of the left lower extremity warrants a separate rating of 10 percent from October 7, 2013; and the radiculopathy of the right lower extremity warrants a separate rating of 10 percent from October 7, 2013, and 20 percent from March 4, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252-5237; § 4.124, Diagnostic Code 8720 (2015).  

2.  The left knee disability warrants a 20 percent rating during the period of the claim prior to December 14, 2009, and a 30 percent rating during the period of the claim beginning February 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256 to 5262 (2015).   

3.  The right knee disability warrants a rating of 20 percent during the period of the claim prior to March 21, 2011, and a 30 percent for the period of the claim beginning May 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256 to 5262 (2015).

4.  The criteria for a 30 percent rating, but no higher, prior to October 5, 2010, for a psychiatric disability have been met, but the criteria for a rating in excess 50 percent from October 5, 2010, or 70 percent from March 18,2014, for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9434 (2015).   

5.  The criteria for a total rating based on unemployability prior to February 1, 2011, due to the service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2008, prior to the initial adjudication of the low back, bilateral knee, and psychiatric disability claims.  The Veteran was provided notice of the requirements for showing individual unemployability in a letter mailed in July 2013.  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the TDIU.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with Social Security Administration (SSA) disability benefits.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the knee disabilities, low back disability, and psychiatric disability during the period of the claims.  The records reveal all findings necessary to rate the conditions, and the Veteran has not alleged that a disability has increased significantly in severity since the most recent examination.  The Board finds the medical evidence of record provides sufficient findings to determine the severity of each disability and the effect on occupational functioning throughout the periods of the claims.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Back and Knee Disabilities

A.  Legal Criteria

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under the criteria governing disabilities of the lumbar spine, lumbosacral strain and arthritis are evaluated under the General Rating Formula (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  The maximum rating for non-sciatic neuritis is the rating for "moderate incomplete paralysis" unless the neuritis is characterized by organic changes.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

B.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Private treatment records dated in October 2007 and April, September, and November 2008 report findings of full range of motion and coordinated gait.  There was no pain, crepitus, contracture, laxity, dislocation, atrophy, or weakness.

An August 2008 VA examination record reveals the Veteran's history of pain, giving way, stiffness, weakness, and frequent swelling of the knees.  He reported daily locking episodes.  He denied instability, effusion, subluxation, or flares.  He reported that he wore braces and used a cane.  He also reported that he was unable to stand for more than a few minutes or walk for more than a few yards.  Examination revealed antalgic gait.  There was increased wear on the outside edge of each heel.  Active range of motion testing of the right knee revealed motion from 0 to at least 88 degrees, with pain at 30 degrees.  Active range of motion testing of the left knee revealed motion from 0 to at least 80 degrees.  There was no additional limitation of motion after repetition.  There were crepitus, edema, tenderness, and painful motion but no meniscus abnormality.  The examiner diagnosed arthritis.  

The record also reveals the Veteran's history of lumbosacral spine pain that radiated into the buttocks and down the left lower extremity to the thigh.  The Veteran also reported fatigue, stiffness, weakness, spasm, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported having flares every one to two months that each lasted for one to two weeks.  He reported that he was "completely bedridden" during flares.  Examination revealed spasm, pain with motion, and tenderness.  There was no atrophy, guarding, or weakness.  Posture and spinal curvature were normal.  Motor strength was reduced, estimated as 4/5 with right hip flexion, right hip extension, bilateral ankle plantar flexion, and great toe extension and 3/5 with left hip flexion, left hip extension, bilateral knee extension, and bilateral ankle dorsiflexion.  Muscle tone was normal, and there was no atrophy.  Sensation was intact, and reflexes were 1+.  Active range of motion testing revealed forward flexion to at least 65 degrees, extension to 10 degrees, lateral flexion to at least 15 degrees bilaterally, and rotation to 15 degrees bilaterally.  There was pain with motion but no additional loss after repetition.  The examiner diagnosed lumbosacral strain and degenerative disc disease.  

Regarding the effects on occupational functioning, the Veteran reported missing 24 weeks of work in the previous 12 months due to his back and knee pain.  The examiner reported that the knee and lumbar spine disabilities resulted in "significant" effect on occupational functioning due to decreased mobility, weakness or fatigue, decreased strength, pain and increased absenteeism.  

A September 2008 VA treatment record indicates that the left knee had no effusion or joint laxity.  Range of motion was "somewhat limited" due to pain.  Sensorimotor functioning was grossly intact.  The diagnosis was left knee chondromalacia and abnormal lateral meniscus.

A December 2008 VA treatment record indicates that the Veteran had diffuse spinal tenderness and limited range of motion due to pain.  

An undated medical record was received in January 2009.  Regarding the lumbar spine disability, the record reports that the Veteran had forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  The record adds that the Veteran had limitation of daily activities, painful motion, and muscle spasm.  Regarding the knee disabilities, the record indicates that the Veteran had motion from 0 to 90 degrees in the right knee and 0 to 95 degrees in the left knee.  The record adds that the Veteran had severe instability, pain on movement, and associated limitation of daily activities bilaterally.   
 
A June 2009 VA treatment record reveals the Veteran's history of "low-voltage electrical shock" with numbness around the left mouth, left hand, and both feet that once ran up the left leg.  The examiner thought the hand and foot numbness "sound[ed] like radiculopathy."  

December 2009 VA treatment records reveal the Veteran's history that he could walk at most a half block.  Gait was antalgic.  Range of motion in the knees was from 0 to 110 degrees, and the knees were stable to testing.  There was no weakness or numbness/tingling in the extremities.  The right lower extremity had full strength, and there was no obvious focal sensory deficit.  

A January 2010 VA treatment record indicates that the right knee had full range of motion and 4+/5 strength. 

At the May 2010 hearing the Veteran reported a history of back pain that kept him bedridden for "weeks," and  as long as seven to eight weeks.  He reported that these episodes occurred three times per year.  He added that he did not move the back "well" and had "very little movement."  The Veteran also reported that the right knee gives out though he can bend it.   

An October 2010 VA "joints" examination record reveals the Veteran's history of increased pain and giving out and falls since the previous examination.  He also reported instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation one to three times a month, repeated effusion, and frequent swelling.  He denied locking.  He reported flares every one to two months that each lasted three to seven days and were precipitated by twisting the knee.  He reported difficulty ambulating during a flare.  He reported that he was unable to stand for longer than a few minutes and unable to walk farther than a few yards.  Examination revealed tenderness, crepitation, and grinding but no instability or patellar or meniscal abnormality.  There was no weakness of the left joint prosthesis.  Range of motion testing revealed motion from "-7" to 85 degrees on the left.  However, the examiner noted that extension was not normal in that it was limited by 7 degrees.  The right knee had motion from 0 to 95 degrees.  There was pain with motion bilaterally.  There was no additional limitation after repetition for either side.  X-ray imaging showed effusion in the right knee.  The examiner found the knee disabilities affected occupational functioning due to increased tardiness and increased absenteeism.  The examiner also noted that the Veteran reported decreased mobility, lack of stamina, weakness or fatigue, problems with lifting and carrying, decreased strength, and pain.  

An October 2010 VA "spine" examination record reveals the Veteran's history of decreased flexibility and increased pain in the spine.  The Veteran reported that the pain radiated down the left leg with associated numbness but no weakness.  The examiner noted that the Veteran had lateral right thigh numbness due to right cutaneous femoral nerve neuropathy.  The Veteran denied weakness in the legs.  He reported experiencing flares every two to three weeks that each lasted three to seven days.  He reported that the flares were precipitated by walking on uneven surfaces.  He reported inability to ambulate or bend over during a flare.  He reported history of fatigue, stiffness, weakness, spasm, and pain.  He reported incapacitating episodes numbering 60 days in the previous 12 months.  He estimated that he had weekly and sometimes monthly episodes.  Examination revealed normal posture, spinal curvature, and gait.  There was no objective evidence of spasm, atrophy, or weakness.  There was objective evidence of guarding, tenderness, or pain with motion.  The guarding was not severe enough to result in abnormal gait or spinal contour.  Range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain with motion.  After repetition, forward flexion was further limited to 45 degrees.  Deep tendon reflexes were 1+ bilaterally.  There was decreased sensation in the feet due to polyneuropathy.  Motor strength was 5/5 throughout, and there was no muscle atrophy.  The examiner found the spine disability affected occupational functioning due to increased absenteeism.  The examiner also noted that the Veteran reported decreased mobility, lack of stamina, weakness or fatigue, problems with lifting and carrying, decreased strength, and pain.  The examiner noted that the Veteran's functional capacity was further reduced during flares because the Veteran reported being totally nonambulatory.  

January and March 2011 VA treatment records indicate that the Veteran walked with a "fairly normal" gait and was there without a cane or other external aid.  He was not wearing a brace.  Examination revealed that the left knee had a well-healed surgical midline incision.  Motion was from 0 to 110 degrees.  There was no tenderness or swelling, and the knee was stable to varus and valgus stress and Lachman testing.  The right knee had range of motion from 0 to more than 120 degrees.  There were tenderness along the joint line and crepitus.  The right knee was stable to valgus and varus stress and Lachman tests.  In March 2011, the Veteran denied numbness or tingling in the extremities or weakness.  A subsequent March 2011 VA treatment record indicates that the left knee had full range of motion and the left lower extremity had 4+/5 strength.  Sensation was intact and symmetrical, and the Veteran did not report paraesthesia.  

A September 2011 VA treatment record reveals the Veteran's history of back pain that radiated down the right lower extremity the previous day.  Gait was "fairly normal."  Range of motion in each knee was 0 to 110 degrees, and each knee was stable to varus and valgus stress and Lachman's test.  The Veteran was "status-post bilateral knee replacement, doing well."

A March 2012 VA treatment record indicates that sensory and motor functioning were intact throughout.  

March 2013 and January and July 2014 VA treatment records reveal the Veteran's history of "occasional mild" knee pain.  The July 2014 VA treatment record also indicates that the Veteran had tenderness and restricted range of motion of the back. 

An October 2013 private treatment record indicates that the Veteran reported increasing tingling and numbness in the toes and feet over the past "several years."  He reported difficulty walking and felt that his legs were giving out.  He also reported chronic low back pain that radiated to the lower extremities, worse on the right side, with difficulty sitting, standing, and walking.  Electromyelogram (EMG) showed moderate acute and chronic L4, L5, and S1 radiculitis bilaterally with paraspinal muscle spasm and underlying demyelinating type of peripheral neuropathy.  Examination revealed diffuse severe tenderness with marked paraspinal spasm.  Movement was restricted, and there was muscle guarding.  There was "very subtle" weakness in the right lower extremity.  Straight leg raise was positive bilaterally.  Deep tendon reflexes were minimally diminished in the right ankle, and there was diminished sensation to touch and pain in L4, L5, and S1 root distribution bilaterally and in the glove and stocking distribution.  Gait was antalgic.  

A March 2014 VA spine examination record reveals the Veteran's negative history as to flares.  Range of motion testing revealed forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 10 degrees bilaterally with pain at the end degree.  The Veteran was unable to perform repetitive use testing with three repetitions due to unsteadiness.  There was diffuse paraspinal tenderness, but it did not result in abnormal gait or abnormal spinal contour.  There was no spasm or guarding.  Motor strength was 5/5, and there was no atrophy.  Reflexes were 2+ throughout, and sensation was intact.  The Veteran reported moderate numbness and paresthesia in the right lower extremity and mild numbness and paresthesia in the left lower extremity.  He denied radicular pain.  The examiner found the Veteran had moderate radiculopathy involving the right sciatic nerve and mild radiculopathy involving the left sciatic nerve.  There was no ankylosis or intervertebral disc syndrome.  The lumbar spine disability affected the Veteran's ability to work by limiting physical and sedentary activities due to pain and fatigue.  

A March 2014 VA knee examination record reveals the Veteran's negative history of flares.  Range of motion testing revealed extension to at least 0 degrees and flexion to 110 degrees in each knee.  There was no objective evidence of pain on motion.  There was no change in range of motion after repetition.  There was no tenderness and motor strength was 5/5.  Joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  The scarring on each knee was not painful and/or unstable and did not affect an area greater than 39 square centimeters.  The examiner found the bilateral knee disability did not affect the Veteran's ability to work.  The examiner reported that the total knee replacements did not limit physical or sedentary activities.  The examiner explained that the records showed no total knee replacement failure bilaterally and that the most recent orthopedic follow-up showed that the Veteran was doing "well."

C.  Analysis: Lumbar Spine Disability 

With respect to the rating assigned for the thoracolumbar spine disability, the Board finds a rating in excess of 40 percent is not warranted at any time from March 4, 2014, as there is no evidence, including history, of doctor-prescribed bedrest or unfavorable ankylosis or the approximation thereof.  The Board further finds a rating in excess of 20 percent is not warranted at any time prior to March 4, 2014.  The evidence does not show limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 40 degrees, including after repetition where tested.  There is no clinical indication of limitation beyond that depicted in the record.   
`
The Board acknowledges that the Veteran has reported flares resulting in inability to move for weeks at a time.  Although the Veteran is competent to report this history, the Board finds it is not credible as it is inconsistent with the medical evidence.  In this regard, the Board notes that the record includes VA treatment records revealing treatment generally at least every month.  The records reveal no history of recent, or remote, episode of immobility due to the low back disability, no evidence of cancelled appointment due to the low back disability, and no evidence of physician-prescribed bedrest for the low back disability.  In the absence of any corroborative history or finding in the long-ranging treatment records, the Board finds the Veteran's history of periodic immobility is not probative evidence warranting a higher rating.   

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Separate ratings are assigned for radiculopathy of each lower extremity from March 4, 2014.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings are warranted effective October 7, 2013, the date of the private EMG that showed chronic bilateral radiculitis.

The Board finds a separate rating is not warranted prior to October 7, 2013, as the probative evidence does not indicate neurological impairment associated with the low back disability prior to that date.  Although there are histories of radicular pain and a finding of possible radiculopathy in June 2009, the neurological findings are predominantly normal, with generally intact sensation and motor strength and symmetric deep tendon reflexes, and the evidence suggests that at least some of the reported symptoms are due to the bilateral knee disabilities and/or peripheral neuropathy.  The Board finds the evidence does not suggest the existence of mild or greater impairment of a sciatic nerve during this period, as necessary for a separate (compensable) rating.  

A rating higher than 10 percent is not warranted at any time from October 6, 2013, for the left lower extremity.  The record does not suggest that radiculitis or neurological impairment more nearly approximated the moderate severity required for a higher rating.  Although the EMG was interpreted as showing "moderate" radiculitis, the clinical findings do not suggest more than mild impairment.  The clinical evidence consistently reflects findings of normal strength and deep tendon reflex in the left lower extremity and at worst intermittently diminished sensation.  Furthermore, the Veteran characterized his symptoms as "mild" during the 2014 VA examination.  Thus, the Board finds the impairment more nearly approximates mild neurological impairment and, a schedular rating higher than 10 percent is not warranted for the left lower extremity at any time from October 7, 2013.

A rating higher than 10 percent is not warranted at any time from October 7, 2013, to March 3, 2014, for neurological impairment of the right lower extremity because the probative evidence does not suggest more than "mild" impairment.  The evidence documents findings of only "very subtle" weakness, "minimally" diminished reflex in the ankle, and diminished - not absent - sensation.  Although the EMG was interpreted as showing "moderate" radiculitis, the Board finds the clinical findings do not suggest more than mild impairment of the right lower extremity during this period.  

A rating higher than 20 percent is not warranted at any time from March 4, 2014.  The evidence dated during this period reveals intact sensation, reflex, and motor strength, and the Veteran characterized his symptoms as "moderate."  The Board finds the impairment has not resulted in worse than moderate impairment during this period.  

D.  Analysis: Left Knee Disability 

Prior to December 14, 2009, the left knee disability was rated at 10 percent for painful and limited motion.  At the August 2008 VA examination the Veteran reported frequent swelling and daily locking of his left knee.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that a rating of 20 percent is warranted under Diagnostic Code 5258 for the period of the claim prior to December 14, 2009.  

Since pain is contemplated under Diagnostic Code 5258 and the Diagnostic Codes for limitation of motion, the disability may not be rated under Diagnostic Code 5258 and a Diagnostic Code for limitation of motion.  It would not be to the Veteran's advantage to rate the disability on the basis of limitation of motion because a rating higher than 10 percent is not warranted for limitation of motion at any time during this period.  Although the evidence reveals evidence of painful motion and histories of flares, the Veteran is consistently able to flex to a minimum of 80 degrees and extend to 7 degrees or less, including after repetition, and the Veteran did not indicate that the flares resulted in additional limitation of motion, i.e. motion limited beyond that depicted in the medical records.  In this regard, the Board notes that although the Veteran reported impairment of ambulation during flares, the Veteran did not report that the difficulty ambulating was due to increased limitation of flexion or any limitation of extension.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, or nonunion and that treatment and examination records consistently depict stable knee.  The record does include evidence of instability/subluxation, notably the undated medical record received in January 2009 that reports that the Veteran had severe recurrent subluxation or lateral instability.  The Board finds this determination is not probative, however, because the medical professional who prepared the medical report did not provide a rationale for this determination, and it is irreconcilable with the clinical findings of record, which consistently document findings of normal stability and no evidence, including history, of subluxation or dislocation.  

From February 1, 2011, the left knee disability is rated at 30 percent under Diagnostic Code 5055 for status-post total knee replacement.  On consideration of the evidence, the Board finds a 60 percent rating is not warranted under Diagnostic Code 5055.  Although the record reveals evidence of pain and functional limitation, there is not evidence of "severe" pain or weakness to warrant the higher rating.  The Veteran described the pain as "occasionally mild" in 2013 and 2014, and the record consistently reveals findings of full or near-full strength.  The Board has considered whether a higher or separate rating is warranted by rating the condition by analogy.  Clinical testing consistently reveals full extension, stable knee, and no ankylosis, and there is no evidence of loose motion of the knee that requires use of a brace.  In this regard, the Board notes that the treatment records do not even depict constant use of a brace on the left knee.  To the extent the Veteran has reported contrary histories such as history of laxity or loose motion, the Board finds the clinical findings are more probative.  As such, the Board finds a higher rating is not warranted by analogy to Diagnostic Code 5256, 5261, or 5262 and a separate rating is not warranted by analogy to Diagnostic Code 5257.    

E.  Analysis: Right Knee Disability 

Prior to March 21, 2011, the right knee disability was rated at 10 percent for painful and limited motion.  The record reflects that the Veteran reported frequent swelling and daily locking of the knees at the August 2008 VA examination.  An abnormal lateral meniscus was noted in September 2008, and effusion in the right knee was seen on an X-ray study in October 2010.  Therefore, the Board finds that a 20 percent rating is warranted for the right knee disability for this period under Diagnostic Code 5258.  

The disability may not be rated under Diagnostic Code 5258 and a Diagnostic Code for limitation of motion because pain is contemplated by each of the Diagnostic Codes.  It would not be to the Veteran's advantage to rate the disability on the basis of limitation of motion because a rating higher than 10 percent is not warranted for limitation of motion at any time during this period.  Although the evidence reveals evidence of painful motion and histories of flares, the Veteran was consistently able to flex to a minimum of 88 degrees and fully extend, including after repetition, and the Veteran did not indicate that the flares resulted in additional limitation of motion, i.e. motion limited beyond that depicted in the medical records.  In this regard, the Board notes that although the Veteran reported impairment of ambulation during flares, the Veteran did not report that the difficulty ambulating was due to increased limitation of flexion or any limitation of extension.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, or nonunion and that the treatment and examination record consistently depict a stable knee.  The record does include evidence of instability/subluxation, notably the undated medical record received in January 2009 that reports that the Veteran had severe recurrent subluxation or lateral instability.  The Board finds this determination is not probative, however, because the medical professional who prepared the medical report does not provide a rationale for this determination, and it is irreconcilable with the clinical findings of record, which consistently document findings of normal stability and no evidence, including history, of subluxation or dislocation.  

From May 1, 2012, the right knee disability is rated at 30 percent under Diagnostic Code 5055 for status-post total knee replacement.  On consideration of the evidence, the Board finds a 60 percent rating is not warranted under Diagnostic Code 5055.  Although the record reveals evidence of pain and functional limitation, there is no evidence of "severe" pain or weakness to warrant the higher rating.  The Veteran described the pain as "occasionally mild" in 2013 and 2014, and the record consistently reveals findings of full or near-full strength.  The Board has considered whether a higher or separate rating is warranted by rating the condition by analogy.  

Clinical testing consistently reveals full extension, stable knee, and no ankylosis, and there is no evidence of loose motion of the knee that requires use of a brace.  In this regard, the Board notes that the treatment records do not depict constant use of a brace on the right knee.  To the extent the Veteran has reported contrary histories such as history of laxity or loose motion, the Board finds the clinical findings are more probative.  As such, the Board finds a higher rating is not warranted by analogy to Diagnostic Code 5256, 5261, or 5262 and a separate rating is not warranted by analogy to Diagnostic Code 5257.    

F.  Extra-schedular Considerations

The Board has considered whether any or all of these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the back and knee disabilities and the impact on motion and function are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for more severe impairment of motion or for associated neurological impairment.  The Board notes that the Veteran has reported absenteeism due to the symptoms associated with the back and knee disabilities.  The absenteeism is due to symptoms that are contemplated in the ratings assigned, notably pain and impairment of motion, however.  The Board finds there is no manifestation of a back or knee disability that is not contemplated in the current ratings.  Therefore, referral of the claims for extra-schedular consideration is not warranted.  

IV.  Psychiatric Disability

A.  Legal Criteria

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9434, which provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

B.  Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board also has reviewed all evidence of record pertaining to the history of the service-connected psychiatric disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

October 2007 and April 2008 private treatment records indicate that the Veteran was oriented and had intact memory, calm affect, normal insight and judgment, and no evidence of a mood disorder. 

An August 2008 VA treatment record reveals that the Veteran was oriented, "fairly" well-groomed, and appropriately dressed.  Mood was described as "not good," and affect was blunted.  Speech and thought process were normal, insight was fair, and memory and judgment were intact.  The Veteran denied hallucination, delusion, or homicidal or suicidal ideation.

A September 2008 private treatment record reports the Veteran's history of anxiety and depression.  The record indicates that the Veteran was oriented and had intact memory, calm affect, normal insight and judgment, and no evidence of a mood disorder.  A September 2008 VA treatment record reveals the Veteran's negative history as to suicidal or homicidal thoughts or engaging in destructive behaviors with intent to harm himself.  

An undated medical record received in January 2009 reports that the Veteran had severe occupational and social impairment due to the depressive disorder and that the disability interfered with the Veteran's ability to function properly in daily activities.  

A December 2009 VA treatment record indicates that the Veteran was oriented and had no clinical impairment of memory.  

An October 4, 2010, VA treatment record reveals the Veteran's history of difficulty falling asleep.  He explained that once asleep, he stayed asleep for longer than eight hours but did not sleep "well."  The record notes that the Veteran was alert and oriented with normal speech.  Mood was mildly depressed but not hopeless or helpless, and affect was appropriate.  The Veteran denied suicidal or homicidal ideation or hallucinations, and there was no delusion or loosening of association.  Memory and judgment were not clinically impaired, and insight and motivation were fair.  A depression screen revealed mild depression.  The assessment was major depressive disorder; sleep disturbance, rule out sleep apnea.  A GAF score of 58 was assigned.  

An October 5, 2010, VA examination record reveals the Veteran's history of a progressive increase in symptoms over the previous two years, namely loss of pleasure, punishment feelings, loss of interest, sleep impairment, pessimism, agitation, indecisiveness, loss of energy, irritability, concentration difficulty, and fatigue.  The Veteran reported having weekly panic attacks.  He denied suicidal or homicidal thoughts.  

Examination revealed that the Veteran was clean and casually dressed with disheveled clothes.  Speech and thought process were unremarkable, and the Veteran was oriented.  Attention was intact.  Mood was depressed, and affect was blunted.  There was no hallucination or delusion.  The Veteran had inappropriate behavior.  Thought content had ruminations.  Impulse control was fair.  The Veteran reported episodes of violence, most recently in 2006 when he pounded on another car's windshield after the driver cut him off.  He reported "some" difficulty with maintaining minimum personal hygiene due to lack of motivation and decreased energy level.  Remote memory was mildly impaired, and recent and immediate memories were normal.  The Veteran reported recent problems with memory, such as where he put his car keys and "directions" but did not demonstrate any deficit in immediate or recent memory during evaluation.  He did have difficulty remembering "some" personal information.  The Veteran reported that he stopped working in either 2007 or 2008 due to his physical and psychiatric disabilities.  

The examiner noted that the Veteran's subjective reporting on the Beck Depression Inventory-2 and Beck Hopelessness Scale suggested, "numerous depressive symptoms causing the Veteran much psychosocial difficulty."  However, the examiner found the validity of the test results "unclear."  The examiner explained that the Veteran indicated that he possessed a wide range of symptoms and it was not clear if that was due to intentional exaggeration or if the Veteran was genuinely in considerable distress.  The examiner assigned a GAF score of 50 and found the psychiatric disability resulted in deficiencies in most areas.  The examiner reported that there was evidence of impairment of thinking.  The examiner explained that the Veteran reported a history of poor concentration and demonstrated some distractibility and difficulty recalling historical events during interview.  The examiner also found evidence of impairment of family relations.  The examiner noted that although the Veteran had a close relationship with his current wife and regular contact with a daughter, he did not have close relationships with other family members and was previously divorced twice.  The examiner found a deficiency in work because the Veteran reported that his mood caused problems with his performance at work and that he became increasingly irritable with clients and peers.  The examiner found a deficiency in mood based on the Veteran's history of increased irritability, apathy, depression, panic attacks, and hopelessness. 

March 2011 VA treatment records indicate that the Veteran was oriented with neutral mood and no clinical impairment of memory and no attention deficit.  The records also reveal the Veteran's history of independence with all activities of daily living.  

An August 2011 VA treatment record reveals the Veteran's history of doing "fair."  He denied any significant depressive symptoms but reported difficulty with sleep.  The record notes that the Veteran was diagnosed with sleep apnea and had not been using his C-Pap.  He denied any hopelessness or suicidal thoughts.  The Veteran was oriented and casually dressed with fair hygiene.  Speech was normal.  Mood was mildly anxious, and affect was blunted.  The Veteran denied hallucinations, and thought process was normal.  Memory was fair, and insight and judgment were intact.  A GAF score of 65 was assigned.  

An April 2012 VA treatment record reveals the Veteran's history that "everything" was the same.  He denied any significant depressive or anxiety symptoms and reported that he had been doing "fair."  He denied any hopelessness or suicidal thoughts.  He had limited social interactions.  The Veteran was oriented and casually dressed with fair hygiene.  Speech was normal.  Mood was mildly anxious, and affect was blunted.  The Veteran denied hallucinations, and thought process was normal.  Memory was fair, and insight and judgment were fair.  A GAF score of 65 was assigned.  

A November 2013 VA treatment record indicates that the Veteran was alert and oriented.  Speech was clear and coherent.  The Veteran reported that the medications had been effective in managing his symptoms.  He denied suicidal or homicidal ideation. 

A March 2014 VA examination record reveals the Veteran and his spouse's history of a "significant" level of social withdrawal and significant irritability when he does interact socially.  The Veteran denied working since 2008 and indicated that he had conflicts with interpersonal relationships on the job.  He reported a generally supportive relationship with his spouse.  The record reveals that the psychiatric disability was associated with depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  Examination revealed that the Veteran was alert and oriented with marginal grooming and hygiene.  Speech was logical and goal-directed but significant for hesitancy and minor word-finding difficulties.  Psychomotor retardation was noted.  The Veteran denied homicidal or suicidal ideation.  Recent memory was impaired, with 0/3 on recall, but remote memory was intact.  The Veteran denied any perceptual disturbance, and sustained attention and concentration were intact.  The examiner diagnosed depressive disorder and assigned a GAF score of 50.  

The examiner determined the psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas.  The examiner added that the psychiatric disability would result in occupational impairment due to difficulty attending to or being easily distracted from the task at hand; significant difficulty accepting supervision or receiving instructions without becoming angry; significant difficulty remembering instructions and details of work assignments; significant difficulty functioning around other people, difficulty functioning as a team member, and feeling uncomfortable around others; sleep impairment so the Veteran is usually fatigued at work making concentration and focus on work assignments difficult; and depression resulting in difficulty sustaining energy and motivation to complete assignments at work. 


C.  Analysis

Prior to October 5, 2010, the Veteran was rated at 10 percent for the psychiatric disability.  Upon consideration of the evidence, notably the histories of depressed and anxious mood, the Board finds a 30 percent rating is warranted for this period.  

The Board finds a rating higher than 30 percent is not warranted at any time during this period because the psychiatric disability resulted in, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The records, notably the SSA reports submitted by the Veteran, indicate that the Veteran maintained a supportive relationship with his spouse and a child, and the clinical testing consistently revealed findings of normal speech and intact memory, thought process, judgment, concentration, and insight.  

The Board acknowledges that the evidence includes an undated record that reveals an assessment of "severe" impairment.  The record does not reveal an explanation for this assessment, however, and the Board finds it is not consistent with the treatment and examination records during this period, including an October 4, 2010, depression screen that revealed "mild" depression.  The Board finds the evidence pertaining to the period prior to October 5, 2010, does not suggest that the social and occupational impairment resulting from the disability more nearly approximated the reduced reliability and productivity required for a 50 percent rating. 

In this regard, the Board finds the record suggests an increase in symptoms and impairment as of October 5, 2010, based on the new clinical findings of mild impairment of remote memory and impairment of concentration and new history of weekly panic attacks.  Although the evidence dated during the period prior to October 5, 2010, includes histories of impairment of concentration and impairment of memory, the Board finds the clinical findings more probative than the Veteran's reported history.  The Board acknowledges that the records, notably the SSA records and the October 5, 2010, VA examination record, reveal histories of angry outbursts and inappropriate behavior.  The records do not indicate that the inappropriate behavior occurred during this period of the claim, however.  Rather, the October 2010 VA examination record reveals the Veteran's history that the most recent episode of violence occurred in 2006, prior to this period of the claim.  Thus, the Board finds a 30 percent rating, but no higher, is warranted for the period prior to October 5, 2010.  

From October 5, 2010, to March 17, 2014, the psychiatric disability was rated at 50 percent.  Upon consideration of the evidence, the Board finds the social and occupational impairment during this period more nearly approximated the reduced reliability and productivity contemplated by a 50 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  In this regard, the Board notes that the evidence dated during this period predominantly reveals the Veteran's history of doing "fair" without "significant" depression or other symptoms.  The evidence also consistently reveals normal clinical findings regarding speech, thought process, orientation, and concentration and indicates that the Veteran maintained contact with reality.  The evidence also predominantly reveals findings of normal memory and attention.  Although the evidence demonstrates impairment of social functioning, the Veteran is able to maintain a supportive relationship with his wife and a relationship with a daughter.  
 
The Board acknowledges that the record includes the assignment of a GAF score of 50 on October 5, 2010, which is indicative of serious symptoms or serious impairment in functioning and a finding of deficiencies in most areas.  The examiner questioned the validity of the examination, however, and subsequent examiners assigned GAF scores of 65, which is indicative of mild symptoms or mild impairment in functioning.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

Upon consideration of the evidence pertaining to this period, the Board finds the Veteran's psychiatric disability has not been manifested by occupational and social impairment more nearly approximating deficiencies in most areas to warrant a 70 percent rating.  Although there is evidence of impairment of mood and social and occupational functioning and deficiency in social functioning, the Board finds the Veteran has predominantly normal speech, memory, thought process, orientation, judgment, insight, and ability to function independently, which indicates a level of functioning beyond that contemplated by a 70 percent rating. Thus, the Board finds a rating in excess of 50 percent is not warranted from October 5, 2010, to March 17, 2014.  

From March 18, 2014, the Veteran is rated at 70 percent.  The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the psychiatric disorder, and the assigned GAF score indicates the presence of less than total impairment.  In this regard, the Board notes that the GAF score of 50 was assigned on March 18, 2014.  Moreover, the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  

The record indicates that the Veteran has had intact orientation, attention, concentration, and remote memory and goal-directed and coherent speech, and he has maintained contact with reality and can function independently.  He has also maintained a relationship with his spouse and has not posed a risk to himself or others, and he was able to provide his own history during the examination and other medical treatment.  Although the Veteran has functional impairment, notably significant social impairment, there is no evidence of total impairment as contemplated by the higher rating.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  As explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

V.  TDIU

A.  Legal Criteria 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

 For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

B.  Analysis 

In his February 2012 VA form 21-8940, the Veteran reported that he became too disabled to work in November 2007 as a result of his service-connected psychiatric disability, bilateral knee disability, and back disability.  However, on his SSA application, he reported that he stopped working on March 23, 2008, and became unable to work on April 23, 2008, and an August 2008 VA examination record indicates that the Veteran was still working full-time.  During an October 2010 VA examination, the Veteran indicated that he retired in either 2007 or 2008 and that he was unable to remember the exact date.  For the purposes of this decision, the Board accepts the date provided to SSA as the most probative.  The evidence does not suggest that the Veteran's former employment was not substantially gainful.  See, e.g., VA form 21-8940.  Thus, the Board finds the only applicable period of unemployment dates from April 23, 2008.

From April 23, 2008, to December 14, 2009, the Veteran had a combined rating of 60 based on the service-connected disabilities of psychiatric disability (30 percent), a lumbar spine disability ( 20 percent), a bilateral knee disability (10 percent each), tinnitus (10 percent), irritable bowel syndrome (10 percent), hearing loss (noncompensable), hemorrhoids (noncompensable), and erectile dysfunction (noncompensable).  

From December 14, 2009, to February 1, 2011, the Veteran is in recepit of a temporary total rating for a left knee replacement.  As such, a TDIU is only warranted if the other service connected disabilities resulted in unemployability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  From December 14, 2009, to October 5, 2010, the applicable service-connected disabilities had a combined rating of 60 percent.  From October 4, 2010, to February 1, 2011, the applicable service-connected disabilities have a combined rating of 70 percent based in part on a rating of 50 percent for the psychiatric disability.  

Prior to October 5, 2010, the Veteran did not meet the minimum schedular criteria for a TDIU based on the applicable service-connected disabilities.  In this regard, the Board notes that a TDIU cannot be based on the left knee disability from December 14, 2009, to October 5, 2010, so the disability rating associated with the left knee disability is not for consideration.  Nevertheless, if the Veteran is unemployable due to service-connected disability, referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration is in order.  See 38 C.F.R. § 4.16(b).  Upon consideration of the evidence, the Board finds referral for extraschedular consideration is not warranted for this period.  Although the record suggests functional impairment due to the service-connected knee and thoracolumbar spine disabilities during this period, the evidence does not suggest that the service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment due to the service-connected disabilities.  The record does not include a finding of unemployability due to service-connected disabilities, and the SSA records indicate that SSA benefits were primarily granted for obesity and other hyperalimentation.  

Although the 2008 VA examiner determined the knee and back disabilities resulted in "significant" impairment of sedentary and physical occupational functioning, the examiner did not suggest that the disabilities rendered the Veteran unemployable, as defined by VA, and the Board finds the probative evidence does not suggest such a finding.  The Veteran had significant range of motion and motor strength in his back and extremities, and the Board has found the histories of recurrent incapacitation during this period are not credible.  Furthermore, the Board has determined that the psychiatric disability resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the record does not suggest and the Veteran has not claimed, any specific significant occupational impairment from the other service-connected disabilities.  The Board finds the clinical evidence shows that the Veteran was not unemployable during this period.  In this regard, the Board finds the clinical findings more probative than the Veteran's histories, and the medical findings based solely on those histories, particularly as the Veteran's histories have limited credibility as they are inconstant with the treatment records.       

As of October 5, 2010, the Veteran meets the schedular criteria for a TDIU.  The left knee disability is assigned a temporary total rating between October 5 2010, and February 1, 2011.  Thus, a TDIU cannot be based, even in part, on the left knee disability for this period.  The treatment and examination records dated in this period do not include any findings of unemployability due to the applicable disabilities, and the Board finds the probative histories and findings do not suggest unemployability.  In this regard, the Board reiterates its finding that the Veteran maintained significant motion and function in the right knee and adequate motion and function in the low back during this period and that the psychiatric disability only resulted in reduced reliability and productivity.  The Board also reiterates its finding that the Veteran's history regarding low back flares are not credible and notes that VA examiners have questioned the validity of the Veteran's symptomatic histories.  In light of this evidence, the Board finds the Veteran's history of absenteeism is not credible regarding the frequency of the absences.  In other words, although the Board acknowledges that the disabilities may have resulted in absences from work, the Board finds the reported frequency of the absences, as described by the Veteran, are not credible or probative.  In the absence of medical findings of unemployability or objective evidence of unemployability prior to February 1, 2011, and based on the evidence  that the Veteran's occupational history involved primarily sedentary jobs, the Board finds total rating based on unemployability is not warranted prior to February 1, 2011.


ORDER

The Board having determined that the Veteran's low back disability warrants a rating of 10 percent prior to March 4, 2014, and a rating of 40 percent from March 4, 2014, for functional impairment of the spine; radiculopathy of the left lower extremity warrants a separate rating of 10 percent from October 7, 2013; and the radiculopathy of the right lower extremity warrants a separate rating of 10 percent from October 7, 2013, and 20 percent from March 4, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that the Veteran's left knee disability warrants a 20 percent rating during the period of the claim prior to December 14, 2009, and a 30 percent rating during the period of the claim beginning February 1, 2011, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that the Veteran's right knee disability warrants a rating of 20 percent during the period of the claim prior to March 21, 2011, and a 30 percent for the period of the claim beginning May 1, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits

The Board having determined that the Veteran's psychiatric disability warrants a 30 percent rating prior to October 5, 2010, a 50 percent from October 5, 2010, to March 17, 2014, and a 70 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  
   
Entitlement to a total rating based on unemployability due to service-connected disabilities prior to February 1, 2011, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


